DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, it is unclear if the one or more overhooks are elements that are positively recited and required by the claims. The phrase reciting “one or more features to detachably affix one or more overhooks to enable a waist belt concealment” only functionally recites the overhooks and does not positively recite the hooks as an element of the assembly. Furthermore, the phrase “one or more fasteners to detachably affix the adapter or the united body to replace the one or more overhooks” also only functionally recites the overhooks and does not positively recite the hooks as an element of the assembly. However, applicants’ arguments on page 9 appear to be arguing that the overhooks are required elements of the claim rather than a recitation of functional language. For examination purposes the claims will be treated in accordance with applicant’s argument and the overhooks being a positively recited and necessary element of the claims. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rogers et al. (US 11,054,216).
Regarding claim 1, Rogers discloses a holster assembly comprising: an adapter 10/20/70 to be secured against a wearer's body; and one or more fasteners (col 4 lines 12-21) to detachably affix the adapter to a firearm holster 11, the firearm holster to be designed and/or structured to be worn on a waist belt to suspend a garment and/or pant waist for a waist belt-attached concealment, wherein the adapter is configurable to suspend the firearm holster against the wearer’s body independently of a belt for suspending a garment on the wearer’s body so as to secure the firearm holster against the wearer's body for a deep concealment (noting that this limitation is functional and the Rogers adapter and holster are capable of being used independent of wearer’s garment as a deep concealment holster as claimed).
Regarding claim 2, Rogers discloses a belt 12 to be mechanically coupled to the adapter, and to be tightened to secure the firearm holster snugly against the wearer's body.
Regarding claim 3, the adapter is perforated with holes 44 to provide multiple points of attachment to the belt.
Regarding claim 4, the adapter further comprises: a semi-flexible structure (col 5 lines 6-12) to comprise a first end (adjacent 36) to couple to a first end of the belt, and second end (adjacent 70) to couple to a second end of the belt, wherein the semi-flexible structure is adapted to deform and shape to the wearer's body.
Regarding claim 8 and 9, the claims recites functional language of which the Rogers holster assembly is considered capable. In particular, the firearm holster is not positively recited in claim 1 or 8 and therefore the limitation reciting one or more overhooks of claim 8 and the fasteners of claim 9 are functional language as well. Because the adapter of Rogers is capable of being used with a holster having overhooks and fasteners it is considered to anticipate the claim.  


Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that Rogers does not disclose the adapter being configurable to suspend the holster against the wearer’s body independently of a belt for suspending a garment on the wearer’s body. However, this limitation essentially recites functional language regarding the intended use of the device rather than a structural detail that defines over the Rogers patent. While the adapter of Rogers is shown being used in conjunction with pants having belt loops, there is nothing preventing the Rogers holster and adapter from being worn in the claimed manner, i.e. behind the waistband of the user’s garment and unattached thereto.
Regarding claim 10, the claim is unclear whether the overhooks are required by the claim. Per Applicant’s arguments, the claim has been interpreted as requiring the overhooks and fasteners that affix the adapter to the holster in place of the overhooks. Under that interpretation the claim is considered to define over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/Primary Examiner, Art Unit 3734